DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 recite the limitation "the plurality of second light emission parts" in respective lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was presumed applicant intended for claim 10 and 11 to both be dependent from claim 7, where “second light emission parts” are disclosed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullani (US 2015/0036311 A1).
In regard to claim 1, Mullani discloses a magnifying glass for skin diagnosis (page 3, section [0037], Figures 1 & 2) capable of acquiring a distortion-compensated skin image (page 2, section [0012]), the magnifying 5glass comprising: an optical/light radiation structure comprising an optical unit configured to allow an observer to check an observation target while magnifying the observation target and a light radiation unit to which the optical unit is coupled (page 3, section [0037-0038]), the light 10radiation unit being configured to radiate light to the observation target to be checked while being magnified through the optical unit; a light emission controller configured to control light emission of the light radiation unit (page 4, sections [0042-0043], Figures 4 & 5, “44”) ; and 15a housing in which the optical/light radiation structure and the light emission controller are mounted (page 3, section [0037], Figures 1 & 2, “14”).  

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 2-6: a magnifying glass as claimed, specifically wherein the optical unit comprises: 20a first polarizer located at an observer side, the first polarizer constituting a polarization axis set in parallel in a first direction; an optical lens part located at an observation target side of the first polarizer, the optical lens part being configured to 31allow the observer to check the observation target while magnifying the observation target; and an optical unit housing having a cylindrical part formed in the center thereof, 5the first polarizer and the optical lens part being provided inside the cylindrical part.  
The prior art fails to teach a combination of all the claimed features as presented in claims 7-9: a magnifying glass as claimed, specifically wherein the light radiation unit comprises: a doughnut-shaped light emission board including a plurality 15of first light emission parts formed on an outer layer so as to be spaced apart from each other by a predetermined distance, the plurality of first light emission parts being configured to simultaneously emit light in response to a first light emission signal from the light emission controller and a plurality of 20second light emission parts formed on an inner layer formed inside the outer layer so as to be spaced apart from each other by a predetermined distance, the plurality of second light emission parts being configured to simultaneously emit light in response to a second light emission signal from the light emission 34controller; a second polarizer located in a direction in which light emitted by the first light emission parts located on the outer layer is radiated or in a direction in which light emitted by the 5second light emission parts located on the inner layer is radiated, the second polarizer constituting a polarization axis set in a second direction perpendicular to the first direction defined by the first polarizer; and a light radiation unit housing in which the light emission 10board and the second polarizer are mounted.  
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, taking into account the presumption(s) made in the examination of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 27, 2022